Citation Nr: 0202127	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  01-04 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Recovery of an overpayment of VA pension benefits in the 
amount of $2,103.00.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty From May 1950 to August 
1953.

This matter came before the Board of Veterans Appeals (the 
Board) on appeal from a March 2001 decision of the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (the RO) in which the veteran's request for a waiver 
of charged indebtedness to VA in the amount of $2,103.00 was 
denied.  In so deciding the Committee determined that the 
veteran had demonstrated bad faith.  

In October 2001, the veteran testified before the undersigned 
at a personal hearing conducted at the RO.


FINDINGS OF FACT

1.  In a May 6, 1983 letter, the veteran was notified that 
his claim for VA nonservice-connected pension benefits had 
been awarded effective June 3, 1981; he was provided a VA 
Form 21-6897, which requested information as to his family 
income.  He was told to report all income, to include Social 
Security Administration income.

2.  A May 26, 1983 award letter showed that the amount of his 
award had been based upon his report of his income; no income 
was noted for his spouse.  Enclosed with the award letter was 
a VA Form 21-8768 which informed him that he was obligated to 
provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.

3.  The veteran continued to receive pension at a rate which 
was based upon his showing on Improved Pension Eligibility 
Verification Reports (EVR) of no income for himself and his 
spouse.

4.  On an EVR for the period from 1985 to 1986, dated June 
1986, the veteran showed for the first time that his wife had 
been receipt of Social Security Administration (SSA) benefits 
since February 1985 and an overpayment was created; the 
veteran requested a waiver of this indebtedness.

5.  In August 1986, the Committee denied the veteran's 
request for a waiver, noting that his failure to promptly 
inform VA of his increased income had constituted material 
fault and this his request for a waiver was thus precluded.

6.  The veteran continued to receive pension benefits based 
upon his report of his and his spouse's receipt of SSA 
benefits.  However, the veteran under-reported the actual 
amount of his spouse's SSA benefit, which resulted in the 
current overpayment of $2,103.00.

7.  The veteran, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
VA in an attempt to gain at the VA's expense by retaining a 
higher amount of VA benefits than he was entitled; his 
actions created this overpayment.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of the veteran's 
improved pension benefits in the amount of $2,103.00 is 
precluded by a finding of bad faith on the part of the 
veteran.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§ 1.965(b) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking to waive recovery of 
indebtedness to VA, which is calculated in the amount of 
$2,103.00, due to overpayment of VA pension benefits.
In essence, the Committee, in the March 2001 which is the 
subject of this appeal, determined that the veteran 
demonstrated bad faith in that he knowingly failed to report 
additional income, in the form of Social Security (SSA) 
benefits, despite being informed on numerous occasions of the 
necessity of doing so.   

The veteran contends, in essence, that his actions did not 
constitute bad faith.  He has alleged that he was told by a 
VA employee that he did not have to report changes in his SSA 
benefits.  He indicated that he relied on this statement and 
was thus misled as to his duty to report changes in his 
income.

In the interest of clarity, the Board will initially review 
the factual background of this case; then review the relevant 
law and regulations; and finally analyze the claim and render 
a decision.

Factual background

The veteran filed a claim for entitlement to nonservice-
connected pension benefits in June 1981.  In May 1983, he was 
notified that his claim had been granted, effective June 3, 
1981.  This notification requested that he provide 
information concerning his family income so that his 
eligibility for payment could be determined.  In May 1983, 
the veteran submitted a VA Form 21-6897, Statement of Income 
and Net Worth-Disability, which showed income of $3600 from 
June 1982 to June 1983.  He indicated that he expected no 
income for 1983.  His award was based upon reported annual 
income of $3600 from June 1982 to June 1983 and upon no 
income on and after July 1, 1983.  The notice of award was 
accompanied by a VA Form 21-8768, which informed him that he 
was obligated to provide prompt notice of any change in 
income or net worth and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.

In June 1986, the veteran submitted a VA Form 21-8916, 
Improved Pension Eligibility Verification Report (EVR), which 
indicated his spouse's receipt of monthly SSA benefits in the 
amount of $153.00.  He noted that she had begun to receive 
this income in February 1985.  An overpayment in the amount 
of $2,412.00 was thus created.  He requested a waiver of this 
overpayment, which was denied by the Committee in August 
1986.  At that time, it was noted that the veteran had failed 
to promptly report the increase in his family income to VA; 
such failure was found to constitute material fault on the 
part of the veteran.  In October 1986, VA began to withhold 
$100.00 per month from the veteran's pension in order to cure 
the indebtedness.

On EVR submitted in July 1988 and July 1989, the veteran 
reported his wife's SSA benefit of $161.00 and $167.90, 
respectively.  He reported no income for himself.  His 
pension benefit was calculated based upon this reported 
income.  The veteran he was notified of the award amount by 
letter from VA dated in February 1990.  He was again 
instructed that the amount of his benefit was directly 
related to his family income.  He was told that he had to 
promptly report any changes in that income; he was informed 
that failure to timely report any income changes could result 
in the creation of an overpayment.  A VA Form 21-8768 was 
enclosed.  

In July 1990, the veteran submitted an EVR which showed his 
spouse's receipt of $176.00 in monthly SSA benefits.  He 
again reported no income for himself.  EVRs submitted in June 
1991 and July 1992 continued to show the no income for the 
veteran and his spouse's receipt of SSA benefits.  

On an August 1995 VA Form 119, Report of Contact, it was 
noted that the veteran was receiving Supplemental Security 
Income (SSI) benefits in the amount of $110.85 per month.  

In April 1998, the SSA notified the veteran that he was 
entitled to receive retirement benefits beginning in April 
1998.  In May 1998, the RO informed the veteran that, due to 
the amount of his and wife's SSA income, his nonservice-
connected pension benefit was being reduced, effective May 1, 
1998.  

In March 1999, the RO informed the veteran that, starting 
January 1998, he had been entitled to received $795.00 
monthly because of unreimbursed medical expenses.  Beginning 
on May 1, 1998, he was entitled to $95.00 per month because 
his receipt of SSA benefits was factored in.  On January 1, 
1999 his unreimbursed medical expenses were removed, and he 
was entitled to $24.00 per month in pension benefits.  

In April 2000, the RO was informed that the veteran's monthly 
SSA benefit was $772.00.  His wife was receiving a total of 
$329.00 per month.  It was noted that the veteran had 
reported that he was receiving $727.00 and that his spouse 
was receiving $229.00.  Based upon this information, the 
veteran was informed in May 2000 of the proposal to terminate 
his nonservice-connected pension benefits.  

On August 28, 2000, the veteran was notified of the proposed 
termination of his pension benefits based upon the finding 
that the veteran and his wife had been in receipt of 
additional SSA benefits not previously reported by the 
veteran.  The proposed effective date of the termination was 
May 1, 1998.  This adjustment resulted in the creation of an 
overpayment of $2,103.00.  

An audit of the veteran's account was provided in February 
2001.  The audit noted that between January 1, 1998 and 
December 1, 2001 the veteran had been paid $4,899.00 in VA 
benefits.  Based upon the information concerning his SSA 
benefits, it was noted that he been entitled to receive only 
$2,796.00.  Thus, he had been overpaid $2,103.00.

As noted above, in the March 2001 Committee decision which 
was appealed by the veteran, it was determined that he 
demonstrated bad faith in failing to report additional 
income, despite VA's request for complete financial 
information.  The Committee noted that the veteran had been 
in receipt of VA benefits since 1983. 

In October 2001, the veteran testified at a personal hearing 
which was chaired by the undersigned Board member at the RO.  
In essence he attributed the overpayment to "some very bad 
miscommunication and rather than bad faith there's been 
misunderstanding on his part" [hearing transcript, page 3].  
The veteran testified, in substance, that he contacted the RO 
in approximately May 1998 to inform them that he was 
receiving additional SSA benefits because he had turned 65 
years of age.  The veteran further testified that he had been 
informed by VA personnel that "it's not necessary to report 
it" [hearing transcript, pages 4-6].  The veteran denied bad 
faith.  

Applicable Law and Regulations

VA pension benefits

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272 (2001).  See 38 C.F.R. 
§ 3.271(a) (2001).

A veteran who is receiving a pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2001).

Bad faith

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the appellant and to 
the government.  38 C.F.R. § 1.965(a) (2001).  However, the 
law precludes wavier of recovery of an overpayment or waiver 
of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) fraud; (2) 
misrepresentation; or (3) bad faith.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (2001).  Only one of three 
elements (fraud, misrepresentation or bad faith) need be 
shown to preclude consideration of waiver of recovery of the 
indebtedness.  38 U.S.C.A. § 5302(c) (West 1991).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by  one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
decision of the Court of Appeals for Veterans Claims has 
invalidated the use of the above-cited phrase as an 
appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is 'an approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information not 
previously provided to VA that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if any 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Recently enacted 
regulations further define VA's notification and assistance 
responsibilities.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
He had been notified of the pertinent laws and regulations 
used in denying his appeal in the March 2001 Statement of the 
Case.  He has been given ample opportunity to present 
evidence and argument in support of his claim and has done so 
in his April 2001 substantive appeal (VA Form 9) and during 
the October 2001 personal hearing.  

The Board is aware of no evidentiary or procedural 
development which must be taken in order to comply with the 
VCAA, and the veteran and his representative have pointed to 
none.  In sum, there is nothing further that can be done with 
respect to this matter under the VCAA.  The case now stands 
ready for Board review.

Discussion

(i) Creation of the indebtedness

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  VA 
General Counsel has reinforced this obligation by holding 
that where the validity of the debt is challenged that issue 
must be developed before the issue of entitlement to a waiver 
of the debt can be considered.  See VAOPGCPREC 6-98.  Under 
38 U.S.C.A. § 7104(c) (West 1991), the Board is bound by the 
precedent opinions that are issued by the Office of the 
General Counsel.

In the instant case, the veteran and his representative have 
not challenged the creation of the indebtedness.  In fact, 
the veteran stated on a February 20, 2001 VA Form 21-4138, 
Statement in Support of Claim, that "I do not wish to 
dispute the debt."

The veteran and his representative, although not specifically 
challenging the creation of the indebtedness, have expressed 
some confusion over the charged amount of the indebtedness 
[see the hearing transcript, pages 2, 9].  The veteran 
indicated that he had received two letters from VA, one 
indicating that he owed $3146 and the other indicating that 
he owed $2103 (hearing transcript, page 9]   

Upon review of the record, the Board concludes that the 
veteran was properly informed of the correct amount of the 
charged indebtedness, $2,103, in a letter from the Committee 
dated February 2, 2001.  That letter contained as an 
attachment an audit which specifically set out how the 
overpayment was calculated.  The veteran has not challenged 
that figure.  To the extent that the veteran was informed on 
another occasion that another, larger amount was owed, it is 
clear that such larger figure was not the basis of the 
Committee's decision.

The Board has reviewed the charged indebtedness and finds 
that it was validly created.  It is undisputed that the 
veteran failed to report the full amount of his and his 
spouse's SSA benefit to VA.  The February 2001 audit 
specifically calculated the amount that he had been overpaid, 
based upon information concerning the amount he had actually 
received and the amount he was entitled to receive based upon 
his actual income.  No reason has been advanced by the 
veteran to dispute the creation of the charged indebtedness, 
and the Board has identified none.  Accordingly, the Board 
finds that the charged indebtedness in the amount of 
$2,103.00 was validly created.

(ii)  Bad faith

In essence, the Board must make a determination as to whether 
the information supplied by the veteran was provided without 
intent to seek an unfair advantage, or whether the furnishing 
of such information constituted bad faith on his part. 

The Board notes that when it initially considers whether the 
veteran engaged in bad faith, it is not bound by any 
determination of the RO in that regard.  The Board also notes 
that the denial of the waiver due to bad faith by the 
Committee was based upon a finding that there was a willful 
intention on the part of the claimant to seek an unfair 
advantage.  There is no indication in the Committee's 
reasoning that the finding of bad faith was improperly based 
on the veteran's neglect or refusal to fulfill some duty or 
contractual obligation, which has been nullified by the Court 
as a basis for a finding of bad faith.  See Richards, supra.

In the instant case, the veteran has indicated that he was 
misled by a VA employee who allegedly told him that he did 
not have to report changes in SSA income, that a computer 
match would find these changes.  However, the reported 
conversations with a VA employee are contrary to the record 
taken as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) [recognizing the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."]  The evidence of record clearly 
indicates that the veteran received numerous notices over the 
years that he was to report any changes in his income from 
any source.  Clearly, the evidence of record suggests that 
the veteran was well aware of the requirement to timely 
report any changes to his or his spouse's SSA benefits.  It 
strikes the Board as most unusual that this or any veteran 
would call VA to ask whether additional income had to be 
reported when it had been made perfectly clear in numerous 
communications that the additional income had to be reported.  
Moreover, there is absolutely no evidence in the record, 
aside from the veteran's contentions, that the alleged 
conversation ever took place.  There is no report of contact 
in the file that would suggest that the veteran ever called 
VA to inquire about his responsibility to report changes in 
his SSA benefits.  
  
In addition, the veteran is in essence contending that he was 
misinformed by VA personnel.  Setting aside the unlikelihood 
that a VA employee would be wrong about a basic concept such 
as the necessity of the veteran reporting additional income, 
with respect to this contention presumption of administrative 
regularity comes into play. "The presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement such as the one of the veteran, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  

Most crucial to the Board's evaluation of this case is the 
fact that this is not the first time that the veteran was 
overpaid pension benefits due to his failure to promptly 
report changes to his SSA benefits.  It strikes the Board as 
unbelievable that the veteran would go through proceedings 
involving waiver of $2,412 in 1986 due to his failure to 
report additional income and now plead lack of awareness of 
the requirement that all income be reported.  This is the 
second bite of the waiver apple for this veteran; his 
contentions of his lack of awareness cannot be accepted.  

Based on the evidentiary record in this case, it is 
abundantly clear that the veteran was aware that the increase 
in his and his spouse's SSA benefits would reduce his VA 
benefit.  Thus, the evidence of record indicates that he 
deliberately under-reported the SSA benefits in order to 
continue his full VA benefits.  Under the circumstances 
presented in this case, such an overt act cannot be deemed to 
be merely careless or accidental.    

As noted above, it is the responsibility of a pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of benefit being paid, and 
such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1).  The evidence of record leaves no 
doubt that the veteran had been informed specifically and 
repeatedly of the responsibility of reporting changes in the 
family income and he failed to so report accurately.  The 
Board further observes that, even if the veteran did not read 
the instructions from VA, persons dealing with the Government 
are charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S.Ct. 1, 3; 92 
L.Ed. 10 (1947)].

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran, who 
clearly had knowledge of the likely consequences, engaged in 
unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing information 
concerning SSA benefits received by him and his spouse, thus 
retaining VA benefits that he was not entitled to.  To the 
extent that the veteran's hearing testimony, in which he 
portrays himself as confused and unaware of the consequences 
of his actions, is in conflict with the other evidence of 
record, the Board assigns greater weight of probative value 
to the remainder of the record, in particular the evidence 
which demonstrates that he had under-reported income in the 
mis 1980s.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for a waiver of the 
overpayment in the amount of $2,103.00, based on the Board's 
finding of bad faith on the part of the veteran.


Additional comment

The Board is aware that the veteran has contended that the 
charged indebtedness should not be collected because this 
would cause him financial hardship.  However, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from bad faith on the part of the veteran, 
waiver of recovery of this debt is precluded by law, 
regardless of the veteran's current financial status or any 
of the other elements of the standard of equity and good 
conscience.   See 38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. § 1.965(b) (2001).


ORDER

Waiver of recovery of nonservice-connected pension 
indebtedness in the amount of $2.103.00 is denied due to bad 
faith.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

